FOURNET, Chief Justice.
For the reasons assigned in the case of Dr. Milton Feinblum v. Louisiana State Board of Optometry. Examiners, 231 La. 673, 92 So.2d 577. It is ordered that this case be transferred to the Court of Appeal, First Circuit, the transfer to be made within 30 days after this decree has become final ; otherwise the appeal is to be dismissed. The appellant, Louisiana State Board of Optometry Examiners,.is to pay the costs of the appeal to this Court and the cost of transferring the case to the Court of Appeal. All other costs are to await the final disposition of the case.